 


110 HR 3286 IH: To amend title 38, United States Code, to reduce the period of time for which a veteran must be totally disabled before the veteran’s survivors are eligible for the benefits provided by the Secretary of Veterans Affairs for survivors of certain veterans rated totally disabled at time of death.
U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3286 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2007 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to reduce the period of time for which a veteran must be totally disabled before the veteran’s survivors are eligible for the benefits provided by the Secretary of Veterans Affairs for survivors of certain veterans rated totally disabled at time of death. 
 
 
1.Reduction of period of time for which veterans must be totally disabled for purposes of benefits provided by Secretary of Veterans Affairs for survivors of certain veterans rated totally disabled at time of death
(a)ExpansionSection 1318(b) of title 38, United States Code, is amended by striking if— and all that follows through the period at the end and inserting the following: if the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to deaths occurring on or after the date of the enactment of this Act. 
 
